Citation Nr: 0029754	
Decision Date: 11/13/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
service-connected pulmonary melioidosis of the left upper 
lobe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter arises from various rating decisions rendered 
since May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, that denied 
the benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

Following preliminary review, the Board remanded the case to 
the RO in October 1999 for additional action.  That was 
accomplished, and the case was returned to the Board in 
June 2000 for final appellate consideration.  


FINDING OF FACT

Melioidosis of the upper lobe of the left lung currently is 
asymptomatic.  


CONCLUSION OF LAW

Melioidosis of the upper lobe of the left lung is not 
compensably disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.97, Diagnostic Codes (DC) 6600, 6824 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected melioidosis 
of the upper lobe of the left lung is more severe than 
currently evaluated.  He cites shortness of breath and 
scarring of the lungs in support thereof. 

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (1999).  Where entitlement to service connection has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This is so, despite the fact that a given disability must be 
viewed in relation to its entire history.  See 38 C.F.R. 
§ 4.1 (1999); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Melioidosis is most analogous to the provisions of 38 C.F.R. 
§ 4.97, DC 6824 regarding bacterial infections of the lung.  
Under the criteria therein, active infection with systemic 
symptoms shall be evaluated as 100 percent disabling; when 
the disease process is inactive, residuals shall be evaluated 
under the DC that most accurately reflects their nature.  In 
the instant case, that is best reflected in the criteria set 
forth in 38 C.F.R. § 4.97, DC 6600 regarding chronic 
bronchitis.  In order to warrant a compensable evaluation 
under that DC, FEV-1, FEV-1/FVC, or DLCO (SB) must be limited 
to 80 percent or less of normal.  If not, a 0 percent 
evaluation shall be assigned.  See 38 C.F.R. § 4.31.  

The record indicates that the veteran sustained pulmonary 
melioidosis of the left upper lobe with an elevated titer 
during military service.  However, no clinically significant 
pulmonary disease was found during a VA pulmonary examination 
conducted in March 1971.  

The veteran more recently underwent VA physical examinations 
in August 1998 and March 1999.  During the earlier of these, 
he complained of a chronic cough productive of mucus that is 
yellow or white.  He also complained of shortness of breath 
during mowing and gardening.  Pulmonary function testing 
revealed a mild obstructive defect.  However, breath sounds 
as observed by the examiner were clear and symmetrical, and 
the chest was otherwise within normal limits.  In 
February 1999, a VA chest X-ray indicated that the veteran's 
lung fields were clear and well-aerated.  No evidence of 
acute infiltrate or consolidative pathology was apparent.  
Primary vasculature was found to be normal.  Again, the 
examiner observed that the veteran had a prolonged history of 
tobacco use, but that there was no evidence of any old scars 
on the chest X-ray.  

The veteran's claims file was reviewed by a VA physician in 
December 1999.  This included the report of a private 
physician dated in September 1992 that cited X-ray findings 
compatible with chronic obstructive airway disease and mild 
scarring at both apices.  After reviewing that statement and 
the rest of the clinical information of record, the VA 
physician concluded that "[b]ecause the patient has a normal 
chest X-ray without scarring his mild obstructive deficit is 
unlikely due to his melioidosis."  No other pathology was 
associated with melioidosis.  Nor is there any other clinical 
evidence of record that would associate any of the 
symptomatology complained of by the veteran with his history 
of melioidosis.  

In view of the foregoing, the Board must conclude that the 
veteran's service-connected melioidosis of the left upper 
lobe currently is asymptomatic because neither evidence of an 
active disease process nor clinical evidence of pulmonary 
scarring or restriction as a result of melioidosis has been 
offered.  As such, a compensable evaluation is not warranted.  
See 38 C.F.R. § 4.31.  Moreover, because the veteran has 
indicated that this disability has not interfered with his 
work and has not required treatment or hospitalization, the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) are not for 
application.  


ORDER

An increased rating for pulmonary melioidosis of the left 
upper lobe is denied.



		
	JOHN R. PAGANO
	Acting Veterans Law Judge
	Board of Veterans' Appeals




- 4 -



- 1 -


